           Case 2:20-cv-01008-TLN-EFB Document 7 Filed 07/16/20 Page 1 of 2



 1
     JOSEPH SIGUENZA, ESQ. (SBN92327)
 2   LAW OFFICES OF ASHWANI BHAKHRI
 3   1299 Bayshore Hwy., Ste. 208
     Burlingame, CA 94010
 4
     (650) 685-6334
 5

 6
     Attorneys for Plaintiff

 7                          UNITED STATES DISTRICT COURT
 8
                           EASTERN DISTRICT OF CALIFORNIA
 9

10

     Manpreet Singh,
11                                                  NO. 20-CV-01008 TLN EFB
12                                                  Agency No.: A215 553 945
                       Plaintiff,
13
                                                    ORDER FOR DISMISSAL
     vs.
14                                                  WITHOUT PREJUDICE
                                                    __________________________
15   Emilia Bardini, Director Of San
16
     Francisco Asylum Office, et al.
17

18                Defendants.
     __________________________________/
19

20         This is an immigration case in which plaintiff seeks a writ of mandamus to
21
     compel the issuance and filing of a Notice To Appear (“NTA”) with the
22

23   Sacramento Immigration Court. The NTA has been so filed. No answer or
24
     responsive pleading has yet been filed by defendants.
25

26         Plaintiff moves to dismiss this action without prejudice.
27

28

29
                                              1
           Case 2:20-cv-01008-TLN-EFB Document 7 Filed 07/16/20 Page 2 of 2



 1
           Dated: July 15, 2020
 2
                                    LAW OFFICES OF ASHWANI BHAKHRI
 3
                                  BY s/JOSEPH SIGUENZA______
 4
                                    JOSEPH SIGUENZA
 5                                  Attorneys for Plaintiff
 6

 7
                                          ORDER
 8

 9
           Upon the motion of plaintiff, the matter is dismissed without prejudice.

10   Dated: July 16, 2020
11

12

13
                                                  Troy L. Nunley
14                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
                                              2
